 Case 1:17-cr-00532-RBK Document 165 Filed 12/08/20 Page 1 of 1 PageID: 4275




                                             U.S. Department of Justice

                                             United States Attorney
                                             District of New Jersey
CRAIG CARPENITO                              CAMDEN FEDERAL BUILDING & U.S. COURTHOUSE     856/757-5026
United States Attorney                       401 Market Street, 4th Floor             Fax: 856/968-4917
                                             Post Office Box 2098
                                             Camden NJ 08102


                                             December 8, 2020

Hon. Robert B. Kugler
United States District Judge
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, New Jersey 08101

          Re:        United States v. Frank Nucera, Jr.
                     Crim. No. 17-532 (RBK)

Dear Judge Kugler:

       In response to the Court’s December 8, 2020 letter to counsel (Doc. No.
164), please be advised that the government has complied with the Requests
for Disclosure (Doc. Nos. 146 and 148). After conferring with defense counsel
in accordance with the protocol governing sentencing memoranda, on Friday,
March 6, 2020 the government emailed a redacted copy of the government’s
sentencing memorandum to each requestor. There are no further materials to
supply at this time, as the defense has not yet submitted a sentencing
memorandum.


                                             Respectfully submitted,

                                             CRAIG CARPENITO
                                             United States Attorney



                                             By: MOLLY S. LORBER
                                             R. JOSEPH GRIBKO
                                             Assistant U.S. Attorneys

cc: Rocco C. Cipparone, Jr., Esq.
